Exhibit 10.7

PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Purchase and Sale Agreement (this “Agreement”) is entered into effective as
of June 11, 2014 (the “Effective Date”) by TCI OBETZ LLC, a Delaware limited
liability company, as Seller (“Seller”), and ARCP ACQUISITIONS, LLC, a Delaware
limited liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase the Property (as defined below) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement and pursuant to the provisions hereof. The Property is leased
to ODW Logistics, Inc. (“Tenant”) pursuant to three separate lease agreements
which are described on Schedule 2 attached hereto (including any amendments or
supplements and any guaranties, security deposits, or other security relating
thereto, each a “Lease”, and, collectively, the “Leases”).
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Property:
Fee title to certain real property located at 1580, 1590, and 1600 Williams
Road, Columbus, Ohio, as legally described on Exhibit A attached hereto (the
“Land”), together with three (3) buildings thereon containing in the aggregate
approximately 759,950 square feet (collectively, the “Buildings”) and including
the related property and rights described in this Agreement.

Purchase Price:    $26,800,000.00 (the “Purchase Price”).
Deposit:
$268,000 (such amount, together with all interest earned or accrued thereon, the
“Deposit”).

Study Period:
The period commencing on May 30, 2014 and expiring on June 30, 2014.

Closing Date:
July 7, 2014.

Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101

EAST\76951995.6

--------------------------------------------------------------------------------



Email: bgrajewski@firstam.com


Notices Addresses for the Parties:


If to Seller:
TCI Obetz LLC

c/o Trident Capital Group
40 Grove Street, Suite 250
Wellesley, Massachusetts 02482
Attn: David Pizzotti        
Tel: (614) 223-9101
Fax: (617) 406-6154
Email: dpizzotti@tridentcapitalgroup.com


with a copy to:
DLA Piper LLP (US)

33 Arch Street, 26th Floor
Boston, Massachusetts 02110
Attn: Primo A. J. Fontana, Esq.
Tel: (617) 406-6054
Fax: (617) 406-6154
Email: primo.fontana@dlapiper.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: H. Curtis Keller
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: ckeller@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Susan Martinez
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: smartinez@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name: David Pizzotti
Tel: (614) 223-9101
Email: dpizzotti@tridentcapitalgroup.com


[Remainder of page intentionally left blank]

2
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------





1.PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement:
(a)“Real Property” means and includes (i) the Land, the Buildings, and all other
buildings, improvements, building systems and fixtures located upon the Land;
(ii) all tenements, hereditaments, easements and appurtenances pertaining to the
Land or the Buildings; and (iii) all mineral, water, irrigation and other
property rights of Seller, if any, running with or otherwise pertaining to the
Land; and
(b)“Property” means and includes (i) the Real Property; (ii) Seller’s interest
as landlord under the Leases; (iii) all of Seller’s interest, if any, in and to
any equipment, machinery, furniture, furnishings and other tangible personal
property owned by Seller and located upon the Real Property (the “Personalty”);
and (iv) all of Seller’s interest in and to the following affecting or relating
to the Property: (1) all warranties and guaranties (the “Warranties”); (2) all
development rights, utility capacities, approvals, permits and licenses (the
“Permits”); (3) all surveys, engineering reports, environmental reports, plans,
drawings, specifications, construction contracts, subcontracts, architectural
and engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the Effective Date; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments expressly set forth in
this Agreement, will be deposited in escrow with Escrow Agent not later than
1:30 p.m. (local time at the Property) on the Closing Date in connection with
the close of escrow (the “Closing”).
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement in any situation
where Buyer is permitted or deemed to do so under this Agreement (including
without limitation any failure of a condition precedent under Section 13 below),
subject to the applicable provisions of the Escrow Instructions, the Deposit
will be paid to Buyer, and neither of the Parties will have any further
liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (b) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, subject to the applicable provisions of the
Escrow Instructions, the Deposit will be paid to Seller; and (c) if escrow

3
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



closes, the Deposit will be credited to Buyer, applied against the Purchase
Price and paid to Seller at Closing.
4.DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller will deliver to Buyer, not
later than three (3) business days after the Effective Date and at no cost to
Buyer, all information in Seller’s possession or control relating to the
Property, including without limitation all materials and information described
on Schedule 1 attached to this Agreement (collectively, “Seller’s Diligence
Materials”). If Seller obtains new or updated information regarding the Property
prior to Closing, Seller will immediately notify Buyer of such fact and will
promptly deliver all such supplemental information to Buyer. Seller designates
the contact person(s) so named in the Summary of Terms above as the
representative of Seller through which Buyer may schedule any physical
inspections of the Property (“Seller’s Diligence Contact”).
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on June 30,
2014 (such period, the “Study Period”), within which to conduct and approve any
investigations, studies or tests desired by Buyer, in Buyer’s sole discretion,
to determine the feasibility of acquiring the Property (collectively, “Buyer’s
Diligence”).
(b)Buyer’s shall conduct Buyer’s Diligence pursuant to the applicable provisions
of that certain Access and Confidentiality Agreement between the parties dated
as of May 30, 2014 (the “Access Agreement”). The parties hereby confirm,
acknowledge and agree that the Access Agreement shall remain in full force and
effect pursuant to its terms during the term of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Property, Buyer may terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent. Buyer may expressly waive this termination right at any time prior to the
end of the Study Period by giving written notice of such waiver to Seller and
Escrow Agent, and the Study Period shall be deemed to end upon Buyer’s giving of
such a waiver notice. Unless Buyer has given written notice to Seller and Escrow
Agent expressly stating that Buyer elects to waive this termination right and
proceed with the acquisition of the Property, then upon the expiration of the
Study Period Buyer shall be deemed to have terminated this Agreement. Upon any
termination or deemed termination pursuant to this Section 5(c), the Deposit
will immediately be paid by Escrow Agent to Buyer, and neither of the Parties
will have any further liability or obligation under this Agreement except for
any Surviving Obligations. If this Agreement is not so terminated, then except
as otherwise provided in this Agreement the Deposit will become non-refundable,
and this Agreement will continue in full force and effect.
(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment (as may be updated, the “Commitment”) for the
issuance to Buyer of an ALTA extended coverage owner’s policy of title insurance
on the Property (the “Owner’s Policy”),

4
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



together with complete, legible copies of all requirement and exception
documents referenced in such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of the Property (the “Survey”).
(c)Buyer will, by giving written notice (the “Title Notice”) to Seller and
Escrow Agent prior to the expiration of the Study Period, either (i) approve the
condition of title, or (ii) identify any matters set forth in the Commitment or
the Survey to which Buyer objects (collectively, the “Objectionable Matters”).
If no Title Notice is given by Buyer to Seller before the end of the Study
Period, then Buyer shall be deemed to have disapproved of the condition of title
and elected to terminate this Agreement. Upon any termination pursuant to this
Section 6(c), the Deposit will immediately be paid by Escrow Agent to Buyer,
subject to the applicable provisions of the Escrow Instructions, and neither of
the Parties will have any further liability or obligation under this Agreement
except for any Surviving Obligations. Notwithstanding the foregoing, in no event
shall any of the following constitute “Objectionable Matters” under this
Agreement: (i) applicable zoning, subdivision, building and other land use laws
and regulations; (b) all matters reflecting the existence or terms of the
Leases; (c) all matters, whether or not of record, that arise out of the actions
of Buyer or its agents, representatives or contractors; (d) the lien of real
estate taxes and assessments not yet due and payable, subject to adjustment as
provided in this Agreement; (e) any lien or encumbrance that, pursuant to one or
more of the Leases is the responsibility of the Tenant; and (f) all other
matters shown on or referenced in the Commitment (other than Voluntary Liens, as
such term is defined below) or the Survey, except for those matters which, in
accordance with this Section 6: (i) Buyer makes a written objection on or before
the applicable date required under this Section 6; and (ii) Seller elects in
writing to use commercially reasonable efforts to cure.
(d)If Buyer’s Title Notice identifies any Objectionable Matters, Seller will
notify Buyer in writing (“Seller’s Title Response”) within three (3) days after
receiving the Title Notice whether Seller will use commercially reasonable
efforts to cure any Objectionable Matters prior to the Closing Date in the
manner requested by Buyer. If Seller does not agree to use commercially
reasonable efforts to cure all of the Objectionable Matters in Seller’s Title
Response, then Buyer may elect, by giving written notice to Seller and Escrow
Agent within five (5) business days after receiving Seller’s Title Response, to
either (i) proceed with the acquisition of the Property notwithstanding the
Objectionable Matters which Seller has not agreed to cure, or (ii) to terminate
this Agreement and receive a return of the Deposit as provided in Section 6(c).
If Seller does not issue Seller’s Title Response within such three (3) day
period, Seller shall be deemed to have elected not to use commercially
reasonable efforts to cure any of the Objectionable Matters.
(e)If the Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice, Buyer will have five (5) business days
after Buyer’s receipt of the amended Commitment (and copies of any documents
identified in the new exceptions or new requirements) within which to review
and, if desired, object in writing to such new matters as Objectionable Matters.
If Buyer so objects, the procedures set forth above will apply to govern any
such objection, Seller’s response thereto and Buyer’s rights thereafter
(provided that Seller’s Title Response to any new Objectionable Matters shall be
due within five [5] business days after Seller’s receipt of written notice of
any new Objectionable Matters). If Seller does not agree (or is deemed not to
have agreed) to cure any new Objectionable Matters, then Buyer may elect, by
giving written notice to Seller and Escrow Agent within five (5) business days
after receiving Seller’s

5
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



Title Response (or within five [5] business days after Seller’s failure to
provide a Seller’s Title Response, which lack of response will be deemed to be
Seller’s election not to cure any Objectionable Matters), to either (i) proceed
with the acquisition of the Property notwithstanding the Objectionable Matters
which Seller has not agreed to cure, or (ii) to terminate this Agreement and
receive a return of the Deposit. Upon any termination pursuant to this Section
6(e), the Deposit will immediately be paid by Escrow Agent to Buyer, subject to
the applicable provisions of the Escrow Instructions, and neither of the Parties
will have any further liability or obligation under this Agreement except for
any Surviving Obligations.
(f)If Buyer timely objects to any Objectionable Matters in accordance with the
above provisions and Seller elects to use commercially reasonable efforts to
cure any one or more Objectionable Matters, then (A) Seller shall have until the
Closing Date to cure such Objectionable Matters in a manner reasonably
acceptable to Buyer and (B) if any Objectionable Matters are not so cured by the
Closing Date, then Buyer’s sole remedy in connection therewith shall be to
either (i) proceed with the acquisition of the Property notwithstanding the
Objectionable Matters which Seller did not cure, or (ii) to terminate this
Agreement and receive a return of the Deposit. Upon any termination pursuant to
this Section 6(f), the Deposit will immediately be paid by Escrow Agent to
Buyer, subject to the applicable provisions of the Escrow Instructions, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
(g)Notwithstanding anything to the contrary in this Agreement, Seller shall in
no event be required to bring suit to clear any claimed title or survey defects
and, except for Voluntary Liens (as defined below), Seller shall not be required
to expend more than Ten Thousand Dollars ($10,000) in the aggregate to cure any
Objectionable Matter, provided that if Seller agrees to use commercially
reasonable efforts to cure an Objectionable Matter before Closing but fails to
do so before Closing, then Buyer will right to waive and proceed to Closing or
terminate as provided in Section 6(d). Notwithstanding anything contained herein
to the contrary, Buyer shall be deemed to have rejected, without any need for
further notice to Seller, all Voluntary Liens that may be disclosed on the
Commitment or any update thereto. To enable Seller to make conveyance as herein
provided, Seller may, at the time of Closing, use the Purchase Price or any
portion thereof to clear the title of any or all encumbrances or interests,
provided that provision reasonably satisfactory to Buyer’s attorney is made for
recording following the Closing of all instruments so procured in accordance
with conveyancing practice in the jurisdiction in which the Property is located.
(h)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over) all mechanics’ and contractors’ liens
encumbering the Property as a result of work performed by or on behalf of Seller
(provided, however, that the aggregate maximum amount required to be spent by
Seller under this clause (i) shall be $50,000, provided, however, if mechanics’
and/or contractors’ liens encumbering the Property exceed $50,000 and Seller
refuses to discharge any such liens, then Buyer will have the termination right
provided in Section 6(c)) and (ii) cause to be released all loan security
documents which encumber the Property entered into or assumed by Seller (any
such matters, “Voluntary Liens”). Within two (2) days following the Effective
Date, Seller will request a payoff letter from Seller’s lender.
(i)Seller shall be entitled to extend the Closing Date pursuant to Section 13
for the purpose of curing any Voluntary Lien or any Objectionable Matter that
Seller has elected to use commercially reasonable efforts to cure.

6
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



7.INTENTIONALLY OMITTED.
8.CLOSE OF ESCROW. The Closing will occur on or before 1:00 p.m. MST on July 7,
2014 or on such earlier date as Buyer and Seller may mutually agree each acting
in their sole discretion (the “Closing Date”). Buyer may extend the Closing Date
for up to an additional [fifteen (15)] days by giving written notice of such
extension to Seller and Escrow Agent prior to the original Closing Date. At
Closing, the funds and documents deposited into escrow will be appropriately
disbursed and distributed by Escrow Agent, and Seller will deliver possession of
the Property to Buyer, all as required by and specified under this Agreement.
9.THE TRANSFER DOCUMENTS.
(a)The Real Property will be conveyed by a limited warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the “Bill of Sale”). The Leases will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
“Assignment of Leases”). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the “Assignment Agreement”). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. The
Deed, Bill of Sale, Assignment of Leases, Assignment Agreement, and the other
closing documents required under this Agreement or otherwise delivered by the
Parties at Closing are collectively referred to as the “Transfer Documents”.
Seller and Buyer will deposit duly executed and (as appropriate) acknowledged
originals of each of the Transfer Documents with Escrow Agent not later than one
(1) business day prior to the Closing Date.
(b)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant, Seller will request (pursuant to the applicable
provisions of the Leases, if any) Tenant to execute an SNDA. For avoidance of
doubt, Seller’s only obligations with respect to any SNDA is to request the same
from Tenant and the receipt of the SNDA by Buyer will not be a condition to
Closing.
10.ESTOPPEL CERTIFICATE. It shall be a condition to Buyer’s obligation to
consummate the Closing that Buyer shall have received, not later than three (3)
business days prior to the Closing Date, an original estoppel certificate for
each Lease in the form attached hereto as Schedule 3 that contains no assertions
adverse or contrary to the provisions of the Lease and confirms that there are
no defaults by the landlord under the Lease, no unperformed or “punchlist”
construction items, and no unpaid tenant improvement allowances, inducements or
leasing commissions. Seller will request the estoppel certificate within two (2)
business days following the Effective Date.
11.CLOSING COSTS. Seller will pay (a) the cost of the standard portion of the
Owner’s Policy, any related search or exam fees, and any endorsements required
for Seller’s cure of any Objectionable Matters that Seller elects to use
commercially reasonable efforts to cure; (b) the cost of releasing all Voluntary
Liens (subject to the applicable provisions of the definition of “Voluntary
Liens”); (c) one-half the fees and costs due Escrow Agent for its services; (d)
any transfer taxes, documentary taxes and other such fees or charges associated
with the sale and conveyance of the Property; and (e) all other costs to be paid
by Seller under this Agreement. Buyer will pay

7
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



(i) any additional cost for the extended portion of the Owner’s Policy and any
endorsements to the Owner’s Policy and any lender’s title policy, if required by
Buyer; (ii) the cost of the Survey; (iii) one-half the fees and costs due Escrow
Agent for its services; and (iv) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided in this Agreement, Seller and Buyer will
each be solely responsible for and bear all of their own expenses, including
without limitation any expenses of legal counsel, accountants, and other
advisors incurred at any time in connection with pursuing or consummating the
transactions contemplated hereby. Any other closing costs not specifically
designated as the responsibility of either Party in this Agreement will be paid
by Seller and Buyer according to the usual and customary allocation of the same
for the Property’s locale. Seller agrees that all closing costs and charges
payable by Seller may be deducted from Seller’s proceeds otherwise payable to
Seller at Closing. Buyer will deposit with Escrow Agent sufficient cash to pay
all of Buyer’s closing costs and charges.
12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and adjustments contemplated by this Agreement. All
prorations will be calculated as of the Closing Date by Escrow Agent, based upon
the latest available information, with income and expense for the Closing Date
being allocated to Buyer. Buyer will receive a credit for any rent paid or
payable by Tenant for the period beginning with and including the Closing Date
through and including the last day of the month in which Closing occurs. All
other credits and charges to Buyer and Seller will be similarly prorated as of
the Closing Date. Real estate taxes and assessments, if not the sole
responsibility of Tenant under the Lease, will be prorated on an accrual basis
and, if actual amounts are not available, will be based upon the current
valuation and latest available tax rates or assessments. All pre-paid or abated
rents or deposit amounts (including any tax or expense escrows and any security
deposits) held by Seller under the Leases, if any, will be paid to Buyer in the
form of a credit against the Purchase Price. If after Closing either Party
receives any rents or other amounts that properly belong to the other Party
based up on the Closing prorations, such amounts will be immediately remitted to
such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for the Property were not
available as of Closing, the correction period with respect to the closing
proration of such taxes or assessments will if needed continue beyond such
12-month period until thirty (30) days after Buyer’s receipt of the applicable
bills. In the event of any re-proration under this Section, the Party owing
funds will within thirty (30) days after determination remit to the other Party
the amount shown to be due. The provisions of this Section 12 shall survive
Closing.
13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to close escrow and complete
the purchase of the Property under this Agreement are expressly subject to the
following:

8
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Buyer’s receipt of the estoppel certificate as provided in Section 10 above;
(c)Seller’s deposit with Escrow Agent of an “Owner’s Affidavit” in the form
attached as Schedule 4;
(d)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;


(e)On the Closing Date, title to the Property shall be conveyed to Buyer in
accordance with the standards set forth in Section 6;


(f)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the Leases and in form reasonably
satisfactory to Buyer, directing that future rent under the Leases be paid to
Buyer; and
(g)On the Closing Date, the representations and warranties of Seller set forth
in Section 18(a) shall be true, complete and accurate, subject to: (A) changes
that: (x) are caused by the acts or omissions of Buyer or its agents or
affiliates or (y) cannot reasonably be expected, individually or in the
aggregate, to have a material adverse effect on the Property or (B) any deemed
modification or modification to any Seller Representation pursuant to Section
18(b).
(h)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Buildings); any Intangibles capable of physical delivery; and any
non-proprietary leasing and property manuals, files and records applicable to or
useful in connection with the continued operation, leasing and maintenance of
the Property.
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then either party will have the right, at such party’s sole option, to
extend Closing so long as all such extensions elected by both parties shall not
exceed thirty (30) days in the aggregate beyond the originally-scheduled Closing
Date.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except CBRE, Inc. (Mike Caprile) (the “Broker(s)”). Seller is responsible for
payment of all commissions relating to this transaction to the Broker(s), and
all commissions due will be paid at Closing. If any person (including the
Broker(s)) asserts a claim to any other finder’s fee, brokerage commission or
similar

9
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



compensation in connection with this Agreement, the Party under whom the finder
or broker is claiming will indemnify, defend and hold harmless the other Party
from and against any such claim and all costs, expenses and liabilities incurred
in defending against such claim, including without limitation reasonable
attorneys’ fees and court costs. The provisions of this Section shall survive
Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING, BUYER SHALL BE DEEMED
TO HAVE ACCEPTED THE PROPERTY IN ITS THEN EXISTING CONDITION, “AS IS, WHERE IS
AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE BY
SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE TRANSFER
DOCUMENTS.
(a)    Except as expressly set forth in this Agreement or in the Transfer
Documents, Buyer has not relied and will not rely on, and Seller has not made
and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information of any kind or character
pertaining to the Property or relating thereto made or furnished by Seller, its
property manager, or any real estate broker, agent or third party representing
or purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing, including warranties or representations as to
(i) matters of title, (ii) environmental matters relating to the Property or any
portion thereof, including (A) the presence of Hazardous Materials in, on, under
or in the vicinity of the Property and/or (B) information provided in any
questionnaire answered by Seller or its representative(s) in connection with a
site assessment pursuant to 40 CFR part 312 or otherwise, the answers to which
Buyer acknowledges shall not be construed to be representations or warranties
but are provided solely for the convenience of Buyer, (iii) geological
conditions, including subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting, (iv)
whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (v) drainage, (vi)
soil conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (vii) the presence of endangered species or any
environmentally sensitive or protected areas, (viii) zoning or building
entitlements to which the Property or any portion thereof may be subject, (ix)
the availability of any utilities to the Property or any portion thereof
including water, sewage, gas and electric, (x) usages of adjoining property,
(xi) access to the Property or any portion thereof, (xii) the value, compliance
with the plans and specifications, size, location, age, use, design, quality,
description, suitability, structural integrity, operation, title to, or physical
or financial condition of the Property or any portion thereof, or any income,
expenses, charges, liens, encumbrances, rights or claims on or affecting or
pertaining to the Property or any part thereof, (xiii) the condition or use of
the Property or compliance of the Property with any or all past, present or
future federal, state or local ordinances, rules, regulations or laws, building,
fire or zoning ordinances, codes or other similar laws, (xiv) the existence or
non-existence of underground storage tanks, surface impoundments, or landfills,
(xv) the merchantability of the Property or fitness of the Property for any
particular purpose, (xvi) the truth, accuracy or completeness of the Documents,
brokers’ sales memorandums, or other property information distributed with
respect to the Property, (xvii) tax consequences, or (xviii) any other matter or
thing with respect to the Property.

10
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



(b)    Buyer acknowledges and agrees that upon Closing, Seller shall sell and
convey to Buyer and Buyer shall accept the Property “AS IS, WHERE IS, WITH ALL
FAULTS” except to the extent expressly provided otherwise in this Agreement of
the Transfer Documents. Buyer represents that it is a knowledgeable, experienced
and sophisticated purchaser of real estate and that, except as expressly set
forth in this Agreement or in the Transfer Documents, it is relying solely on
its own expertise and that of Buyer’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Buyer has conducted and will conduct such
inspections and investigations of the Property as Buyer deems necessary,
including the physical and environmental conditions thereof, and shall rely upon
same. Buyer acknowledges that Seller has afforded Buyer a full opportunity to
conduct such investigations of the Property as Buyer deemed necessary to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement. Upon Closing, Buyer shall
assume the risk that adverse matters, including adverse physical or construction
defects or adverse environmental, health or safety conditions, whether the same
have or have not have been revealed by Buyer inspections and investigations.
(c)    Buyer hereby irrevocably and unconditionally releases Seller and
irrevocably and unconditionally waives all claims and liabilities from and
against any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the presence, discovery or removal
of any Hazardous Materials in, at, under or about the Property and any other
matters described in Sections 16(a), (b) and (c) above; provided, however, that
the release and waiver set forth in this Section is not intended and shall not
be construed to affect or impair any rights or remedies that Buyer may have
against Seller as a result of a breach of any obligation, representation or
warranty of Seller expressly set forth in this Agreement and that survives the
Closing pursuant to the express terms of this Agreement. The releases contained
in this Agreement include claims of which Buyer is presently unaware or which
Buyer does not presently suspect to exist, which, if known by Buyer, would
materially affect Buyer’s release of Seller. Buyer specifically waives the
provisions of any law of any state, territory or jurisdiction the import of
which is as follows: A general release does not extend to claims which a party
does not know or suspect to exist in such party’s favor at the time of executing
the release, which if known by such party may have materially affected such
party’s decision to give the release. NOTWITHSTANDING THE FOREGOING, (I) THE
FOREGOING SHALL NOT PREVENT PURCHASER FROM DEFENDING ANY GOVERNMENTAL OR THIRD
PARTY ENVIRONMENTAL OR OTHER CLAIM ASSERTED AGAINST PURCHASER OR ITS SUCCESSORS
AND ASSIGNS AFTER CLOSING WITH RESPECT TO ANY ENVIRONMENTAL OR OTHER MATTER BY
ALLEGING THAT SELLER (AND NOT PURCHASER NOR ITS SUCCESSORS AND ASSIGNS) IS
LIABLE FOR SUCH CLAIM (PROVIDED THAT PURCHASER SHALL NOT, IN CONNECTION WITH ANY
SUCH

11
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



DEFENSE, CAUSE OR ATTEMPT TO CAUSE SELLER TO BECOME A PARTY TO ANY APPLICABLE
SUIT OR OTHER ACTION), AND (II) PURCHASER DOES NOT RELEASE, WAIVE OR DISCHARGE
ANY CLAIMS IT MAY HAVE WITH RESPECT TO THE FRAUD OF SELLER.
(d)    For purposes hereof, “Hazardous Materials” means any hazardous or toxic
materials, pollutants, chemicals, or contaminants or any other substances
regulated because of their effect or potential effect on public health and the
environment, including asbestos, asbestos-containing materials, urea
formaldehyde, polychlorinated biphenyls (PCBs), lead paint, radioactive
materials, putrescible and infectious materials, and petroleum products as
defined, determined or identified as such in any federal, state, county,
municipal or local laws, rules or regulations (whether now existing or
hereinafter enacted or promulgated) affecting human health or the environment,
as well as any judicial or administrative interpretation thereof, including any
judicial or administrative orders or judgments.
(e)    The terms and conditions of this Section 16 shall expressly survive the
Closing, not merge with the provisions of any closing documents and shall not be
incorporated into the deed delivered at Closing. Buyer acknowledges and agrees
that the disclaimers and other agreements set forth herein are an integral part
of this Agreement and that Buyer would not have agreed to sell the Property to
Buyer for the Purchase Price without the disclaimers and other agreements set
forth above.
17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
damage of or to the Property or any part thereof which may occur prior to
Closing (a “Casualty”). Seller shall also bear all risk of loss resulting from
or related to a taking or condemnation of the Property or any part thereof if,
prior to Closing, written notice of a proposed condemnation or taking is
received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded, or all or any part of the Property is conveyed in lieu of
condemnation (any such taking or condemnation event being a “Condemnation”). If
a Casualty or Condemnation occurs following the expiration of the Study Period,
Seller will promptly give written notice of such event to Buyer. In the event of
any such Casualty or Condemnation and (i) the same would give the Tenant the
right to terminate any of the Leases or abate its rent thereunder, (ii) the
estimated repair cost exceeds $1,000,000 or (iii) any of the foregoing
determinations cannot be made within the time period set forth below, Seller
will promptly give written notice of such event to Buyer. Buyer may, at Buyer’s
sole option by giving written notice to Seller and Escrow Agent within the
earlier of (a) five (5) business days after receiving such notice from Seller or
(b) the Closing Date, terminate this Agreement, in which event the Deposit will
immediately be paid by Escrow Agent to Buyer, subject to the provisions of the
Escrow Instructions, and neither of the Parties will have any further liability
or obligation under this Agreement except for any Surviving Obligations. If any
Casualty or Condemnation occurs which does not result in a termination of this
Agreement, Seller will, at Closing and as a condition precedent thereto, pay
Buyer or credit Buyer against the Purchase Price the amount of any insurance or
condemnation proceeds attributable to such event, or assign to Buyer, as of the
Closing Date and in a form acceptable to Buyer, all rights or claims to the
same, and (if a Casualty) credit to Buyer an amount equal to any deductible or
other loss amounts which are not covered under Seller’s insurance policy(ies)
applicable to the Property.

12
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



18.SELLER’S REPRESENTATIONS AND WARRANTIES AND COVENTANTS.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller and has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Seller to enter into this Agreement and perform Seller’s
obligations;
(ii)there are no actions or proceedings pending or, to Seller’s knowledge,
threatened against Seller which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)to Seller’s knowledge, there are no unrecorded leases (other than the
Leases) or liens encumbering the Property (other than Seller’s existing mortgage
financing); and, other than the repayment of Seller’s existing mortgage
financing, Seller does not have any defeasance, lender approval or repayment
obligations with respect to any existing financing.
(v)to Seller’s knowledge (1) during Seller’s period of ownership of the Property
Seller has not received any written notice of violation with regard to any
applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction and (2) Seller has not received
any written notice of impending or contemplated Condemnation affecting the
Property;
(vi)Seller has sent no written notice of default to Tenant under any of the
Leases and Seller has not received any written notice of default from Tenant
under any of the Leases;
(vii)there are no suits or claims pending or, to Seller’s knowledge, threatened
in writing with respect to or in any manner affecting the Property or the
Leases, nor does Seller know of any circumstances which should or could
reasonably form the basis for any such suits or claims;
(viii)Seller will not provide a copy of, nor knowingly disclose any of the terms
of, this Agreement to any appraiser, and Seller will instruct any Brokers not to
provide a copy of, nor knowingly disclose any of the terms of, this Agreement to
any appraiser; and
(ix)all brokerage commissions and other compensation and fees payable by reason
of the Leases (including, without limitation, any renewals or expansions) have
been fully paid, and no exclusive or continuing leasing or brokerage agreements
exist as to any part of the Property.
(b)    To the extent that, before the expiration of the Study Period, Buyer
obtains actual knowledge or is Deemed to Know (as defined below) that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Study Period. Subject to the
previous sentence, if after the expiration of the Study Period but prior to the
Closing, Buyer

13
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



first obtains actual knowledge that any of the representations or warranties
made herein by Seller are untrue, inaccurate or incorrect in any material
respect, Buyer shall give Seller written notice thereof within five (5) business
days of obtaining such actual knowledge (but, in any event, prior to the
Closing). In such event, Seller shall have the right (but not the obligation) to
attempt to cure such misrepresentation or breach and shall, at its option, be
entitled to extend the Closing Date pursuant to Section 13 for the purpose of
such cure. If Seller elects to attempt to so cure but is unable to so cure any
misrepresentation or breach of warranty, or if Seller does not attempt any such
cure, then Buyer, as its sole remedy for any and all such materially untrue,
inaccurate or incorrect representations or warranties, shall elect either (i) to
waive such misrepresentations or breaches of representations and warranties and
consummate the transaction contemplated hereby without any reduction of or
credit against the Purchase Price, or (ii) if Buyer first obtained actual
knowledge of such material misrepresentation or breach of warranty after the end
of the Study Period, to terminate this Agreement in its entirety by written
notice given to Seller on the Closing Date, in which event this Agreement shall
be terminated, the Deposit shall be returned to Buyer promptly subject to the
applicable provisions of the Escrow Instructions and, thereafter, neither party
shall have any further rights or obligations hereunder except for the Surviving
Obligations.
(c)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Leases;
Seller will (1) continue to operate the Property as heretofore operated; (2) pay
prior to Closing any sums due for work, materials or services furnished or
otherwise incurred by Seller in the ownership, use or operation of the Property;
(3) comply with all governmental requirements applicable to Seller as the owner
of the Property and with the terms, covenants and conditions of the Leases; (4)
except as required by a governmental agency, not place or permit to be placed on
any portion of the Property any new improvements of any kind or remove any
improvements to be removed from the Property; and (5) use commercially
reasonable efforts to enforce the terms of the Leases.
(ii)    Seller will not, by voluntary act, cause or create any easements,
encumbrances, or liens to arise or to be imposed upon the Property or to allow
any amendment or modification to any existing easements or encumbrances.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents; and
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound.

14
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



All representations and warranties of Buyer and Seller in this Agreement shall
be deemed to have been made as of the Effective Date and as of the Closing Date
and shall survive the Closing for a period of six (6) months after the Closing
(the “Survival Period”). Any right of action for the breach of any
representation, warranty or covenant contained herein shall not merge with the
deed delivered at the Closing but shall survive the Closing for the Survival
Period and before the expiration thereof the party claiming a breach must have
filed an action in a court of competent jurisdiction, and any warranty and
representation not specified in such action shall expire. Seller and Buyer agree
that, following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in this Agreement; provided,
however, that: (i) the total liability of Seller for all such breaches and any
matters relating thereto or under any law applicable to the Property or this
transaction shall not, in the aggregate, exceed Four Hundred Thousand and
No/100ths Dollars ($400,000.00) (the “Claim Cap”); (ii) the total liability of
Buyer for all such breaches any matters relating thereto or under any law
applicable to the Property or this transaction shall not, in the aggregate,
exceed the Claim Cap; and (iii) such representations and warranties are personal
to Seller and Buyer and may not be assigned to or enforced by any other Person,
other than to an assignee of Buyer in accordance with Section 20 hereof.
Notwithstanding the foregoing, however, if the Closing occurs, each party hereby
expressly waives, relinquishes and releases any right or remedy available to it
at law, in equity, under this Agreement or otherwise to make a claim against the
other party for damages that the first party may incur, or to rescind this
Agreement and the transactions contemplated hereby, as the result of any of the
other party’ representations or warranties in this Agreement or any document
executed by the other party in connection herewith being untrue, inaccurate or
incorrect if the first party knew or is Deemed to Know (as defined below) that
such representation or warranty was untrue, inaccurate or incorrect at the time
of the Closing. Each party further agrees that, following the Closing, no claim
may or shall be made for any alleged breach of any representations or warranties
made by the other party under or relating to this Agreement unless of the amount
of such claim or claims, individually or in the aggregate, exceeds $15,000 (in
which event the full amount of such valid claims against the other party shall
be actionable up to, but not in excess of, the Claim Cap. For purposes hereof
the phrase “Deemed to Know” shall mean: (a) Buyer or Seller shall be “deemed to
know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, any documents provided to or
obtained by or on behalf of Buyer in connection with the transactions
contemplated by this Agreement, any estoppel certificate received by or on
behalf of Buyer or any studies, tests, reports, or analyses prepared by or for
or otherwise obtained by or on behalf of Buyer in connection with the Property,
in each case, to the extent such information is received by or on behalf of
Buyer or prepared by or otherwise obtained by or on behalf of Buyer prior to the
Closing (collectively, the “Documents”); and (b) Buyer or Seller shall be
“deemed to know” that a representation or warranty of Seller is untrue,
inaccurate or incorrect to the extent that this Agreement, the Documents, any
estoppel certificate received by or on behalf of Buyer or any studies, tests,
reports or analyses prepared by or for or otherwise obtained by or on behalf of
Buyer in connection with the Property contains information which is inconsistent
with such representation or warranty, in each case, to the extent such
information is received by or on behalf of Buyer or prepared by or otherwise
obtained by or on behalf of Buyer prior to the Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement to any entity affiliated with,
controlled by, or under common control with Buyer without seeking or obtaining
Seller’s consent, including specifically (but without limitation) ARCP ARCP ID

15
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



Columbus OH, LLC. Such assignee will execute an instrument whereby such assignee
assumes the obligations of Buyer under this Agreement. No assignment by Buyer
shall release or otherwise relieve Buyer from any obligations hereunder;
provided, however, that if Closing occurs the assignor (but not the assignee)
shall thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.
21.DEFAULT; REMEDIES.
(a)If Seller breaches its obligation to convey the Property to Buyer pursuant to
the applicable provisions of this Agreement and such breach is not cured within
five (5) days of receiving written notice from Buyer, Buyer may at Buyer’s sole
option either: (i) by written notice given to Seller and Escrow Agent terminate
this Agreement, in which event the Deposit will be paid immediately by Escrow
Agent to Buyer, subject to the Escrow Instructions, Seller will promptly
reimburse Buyer for all of Buyer’s reasonable out-of-pocket and third-party
expenses (including without limitation reasonable attorneys’ fees) incurred in
connection with the Property, Buyer’s Diligence or this transaction (provided,
however, that the aggregate amount thereof shall not exceed $50,000), and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations; or (ii) so long as Buyer files
suit for same within sixty (60) days following the originally-scheduled Closing
Date, seek specific performance against Seller, in which event the Closing Date
will be automatically extended as necessary for Buyer to prosecute such action.
If Buyer fails to file suit for a specific performance action within such sixty
(60) day period, Buyer shall be deemed to have elected to terminate this
Agreement as provided in the foregoing clause (i). Notwithstanding the
foregoing, if specific performance is made unavailable as a remedy to Buyer by
Seller’s willful and affirmative act, Buyer will be entitled to pursue a suit
for all of Buyer’s direct (but not indirect, punitive or consequential) damages
incurred in connection with such willful and affirmative act of Seller.
(b)If Buyer breaches its obligation to pay the Purchase Price and otherwise
consummate the Closing and such breach is not cured within five (5) days of
receiving written notice from Seller, Seller may, as Seller’s sole and exclusive
remedy for such breach, by written notice given to Buyer and Escrow Agent
terminate this Agreement and receive the Deposit in accordance with Section 3(b)
above as Seller’s agreed and total liquidated damages, it being acknowledged and
agreed by the Parties that it would be difficult or impossible to determine
Seller’s exact damages, and the Deposit represents a reasonable estimate of
those damages. Upon such termination by Seller, neither of the Parties will have
any further liability or obligation under this Agreement except for any
Surviving Obligations. SELLER WAIVES ANY RIGHT TO SEEK ANY OTHER REMEDIES
AGAINST BUYER, INCLUDING ANY EQUITABLE OR LEGAL REMEDIES.
(c)The provisions of this Section 21 shall affect any post closing liabilities
of Seller or Buyer as expressly set forth in Section 19 of this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email or telecopier, a notice shall be
deemed given when such email or telecopy is transmitted to the notice address or
number, and shall be deemed received on that same day unless given after

16
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



6:00 p.m. in the receiving location, in which case such receipt shall be the
next business day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.
23.ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.Intentionally Omitted.
25.Intentionally Omitted.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will if requested reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.
27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Property subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and except for the Access Agreement all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal

17
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



holiday. If this Agreement specifies that a time period expires or that an
action be taken on a date which is not a business day, such date shall be deemed
extended to the next succeeding day which is a business day, and any successive
time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.LIMITATION ON LIABILITY. Notwithstanding anything to the contrary in this
Agreement, and subject to any additional limitations on Seller’s liability set
forth elsewhere in this Agreement, in no event shall any of Seller’s direct or
indirect owners, partners, members, officers or managers have any personal
liability under this Agreement, in connection with the transactions contemplated
herein or under any document delivered in connection with the transaction
contemplated hereby. The acceptance of the deed delivered at Closing shall
constitute full performance of all of Seller’s obligations under this Agreement
other than those obligations of Seller that by the express terms hereof survive
the Closing. For purposes of this Section 30 no negative capital account or any
contribution or payment obligation of any direct or indirect partner or member
of Seller shall constitute an asset of Seller. Notwithstanding anything to the
contrary in this Agreement, no owner, manager, employee, officer, director or
agent of Buyer nor any of their respective direct or indirect members, managers,
owners, officers, directors, agents or employees shall have any personal
liability under this Agreement, in connection with the transactions contemplated
herein or under any document delivered in connection with the transaction
contemplated hereby. The provisions of this Section 30 shall survive the Closing
or termination of this Agreement.
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State in which the Real Property is
located.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents executed by the Parties but delivered by facsimile, “pdf”
or other electronic means will be accepted with the same effect as original
ink-signed “hard copy” versions (an “Executed Original”) of such documents,
provided that (a) if expressly requested by the other Party or Escrow Agent, a
Party will promptly also deliver one or more Executed Originals of any such
document; (b) all Transfer Documents which are to be recorded must be delivered
by the signing Party to Escrow Agent as Executed Originals; and (c) at least one
Executed Original of this Agreement must be provided by Seller to Escrow Agent,
which Escrow Agent will deliver to Buyer upon the Opening of Escrow.

18
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller to
provide Buyer and its representatives, upon Buyer’s reasonable request,
information relating to Seller’s ownership and operation of the Property,
including, without limitation, Seller's most current operating statements
relating to the financial operation of the Property for the current and
immediately prior fiscal years, and support for certain operating revenues and
expenses specific to the Property (collectively, the “SEC Filing Information”).
Seller acknowledges that certain of the SEC Filing Information may be included
or disclosed in filings required to be made by Buyer with the SEC. Seller will
cooperate in providing the SEC Filing Information and answering questions with
respect thereto as they arise. The provisions of this Section shall survive
Closing for a period of one (1) year.
37.NO RECORDING. The provisions hereof shall not constitute a lien on the
Property. Neither Buyer nor Seller nor their agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records.
[SIGNATURE PAGE FOLLOWS]





19
Purchase and Sale Agreement
[Concept]--[City, State]
EAST\76951995.6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.


SELLER:
TCI OBTEZ LLC,

a Delaware limited liability company




By: /s/ David Pizzotti    
Name (Print): David Pizzotti    
Title: Authorized Signatory




BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ Daniel T. Haug    
Name (Print): Daniel T. Haug    
Title: Authorized Officer    






ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the __16th___ day of __June______, 2014. Escrow
Agent accepts the engagement to handle the escrow established by this Agreement
in accordance with the terms set forth in this Agreement, including without
limitation the Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Brandon Grajewski    
Name (Print): Brandon Grajewski    
Title: Escrow Officer    









